Case 1:19-cv-00007-CBA-VMS Document 70-6 Filed 03/04/19 Page 1 of 5 PageID #: 7078




                         Exhibit 6
‫‪2/25/2019‬‬
       ‫‪Case‬‬                                             ‫‪03/04/19 Page 2 of 5 PageID #: 7079‬ﻧﺗﯾﺟﺔ اﻟﺑﺣث‬
                    ‫‪1:19-cv-00007-CBA-VMS Document 70-6 Filed‬‬




                                                                     ‫اﻟﻧﺟوم ﻟﻺﺗﺻﺎﻻت ش‪.‬م‪.‬م‪.‬‬
                                                                               ‫اﻟﻧﺟوم ﻟﻺﺗﺻﺎﻻت ش‪.‬م‪.‬م‪.‬‬         ‫اﻹﺳم اﻟﺗﺟﺎري‪:‬‬                      ‫‪2001929‬‬              ‫رﻗم اﻟﺗﺳﺟﯾل‪:‬‬
                                                          ‫‪.STARS COMMUNICATIONS L.T.D‬‬                        ‫اﻹﺳم اﻹﺿﺎﻓﻲ‪:‬‬
                                ‫ﻋﺎم‬       ‫ﻧوع اﻟﺳﺟل‪:‬‬                      ‫‪AM 12:00:00 10/6/2003‬‬              ‫ﺗﺎرﯾﺦ اﻟﺗﺳﺟﯾل‪:‬‬                    ‫ﺟﺑل ﻟﺑﻧﺎن )ج(‬                ‫اﻟﻣﺣﺎﻓظﺔ‪:‬‬
                             ‫ش‪.‬م‪.‬م‬    ‫اﻟﺷﻛل اﻟﻘﺎﻧوﻧﻲ‪:‬‬                                                          ‫ﻣدة اﻟﺷرﻛﺔ‪:‬‬                        ‫ﻗﯾد اﻟﺗﺻﻔﯾﺔ‬       ‫وﺿﻊ اﻟﺷرﻛﺔ‪:‬‬
                                                                          ‫ﺣﺎرة ﺣرﯾك ‪ -‬ﺑﻌﺑدا ‪ -‬ﺟﺑل ﻟﺑﻧﺎن‪.‬‬              ‫اﻟﻌﻧوان‪:‬‬           ‫‪5000000.0000‬‬                  ‫رأس اﻟﻣﺎل‪:‬‬
                   ‫ﺗﺟﺎرة ﻋﺎﻣﺔ ‪ -‬اﺟﮭزة ﺧﻠﯾوﯾﺔ ‪ -‬ﻋﻘﺎرات ‪ -‬اﺳﺗﯾراد وﺗﺻدﯾر ‪ -‬اﻟوﺳﺎطﺔ ‪ -‬ﻛوﻣﯾﺳﯾون ‪ -‬ﺻﻧﺎﻋﺔ ‪ -‬ﺧدﻣﺎت ‪ -‬ﺗﺳوﯾﻖ وﻣﻧﺎﻗﺻﺎت ‪ -‬ﺗﺟﺎرة اﻟﻛﺗروﻧﯾﺔ وﻛﻣﺑﯾوﺗر ‪-‬‬              ‫ﻧوع اﻟﻧﺷﺎط‪:‬‬


                                                                                                                                                       ‫اﻟﻣﺳﺎھﻣون ‪ /‬اﻷﺷﺧﺎص‬
      ‫اﻟﻧﺳﺑﺔ‬            ‫اﻟﺣﺻص‬             ‫اﻷﺳﮭم‬                  ‫ﻧوع اﻟﻌﻼﻗﺔ‬                        ‫اﻟﺟﻧﺳﯾﺔ‬                                  ‫اﻹﺳــــم‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬       ‫ﻣﻔوض ﺗوﻗﯾﻊ ﺑﺎﻻﺗﺣﺎد واﻻﻧﻔراد‬                        ‫ﻟﺑﻧﺎن‬                                            ‫ﻛﺎﻣل ﻣﺣﻣد اﻣﮭز‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬       ‫ﻣﻔوض ﺗوﻗﯾﻊ ﺑﺎﻻﺗﺣﺎد واﻻﻧﻔراد‬                        ‫ﻟﺑﻧﺎن‬                                         ‫ﻋﻠﻲ ﯾوﺳف ﺗرﺣﯾﻧﻲ‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬                              ‫ﻣﺻﻔﻲ‬                        ‫ﻟﺑﻧﺎن‬                                            ‫ﺣﺳﯾن ‪ -‬ﻋزاﻟدﯾن‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬                               ‫ﻣدﯾر‬                       ‫ﻟﺑﻧﺎن‬                                            ‫ﻛﺎﻣل ﻣﺣﻣد اﻣﮭز‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬                               ‫ﻣدﯾر‬                       ‫ﻟﺑﻧﺎن‬                                         ‫ﻋﻠﻲ ﯾوﺳف ﺗرﺣﯾﻧﻲ‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬                              ‫ﻣؤﺳس‬                        ‫ﻟﺑﻧﺎن‬                                          ‫ﻓﺎطﻣﮫ اﺣﻣد ﻗﺑﯾﺳﻲ‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬                              ‫ﻣؤﺳس‬                        ‫ﻟﺑﻧﺎن‬                                           ‫ﺣﺳﯾن اﺣﻣد اﻣﮭز‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬                              ‫ﻣؤﺳس‬                        ‫ﻟﺑﻧﺎن‬                                            ‫ﻛﺎﻣل ﻣﺣﻣد اﻣﮭز‬
               ‫‪0‬‬               ‫‪490‬‬                 ‫‪0‬‬                              ‫ﺷرﯾك‬                        ‫ﻟﺑﻧﺎن‬                                       ‫ﻋﺑد ﷲ زھﯾر اﻟﺳﺎﺣﻠﻲ‬
               ‫‪0‬‬                 ‫‪5‬‬                 ‫‪0‬‬                              ‫ﺷرﯾك‬                        ‫ﻟﺑﻧﺎن‬                                       ‫ﺳﻣﯾره ﻣﺣﻣد اﻟﺳﺎﺣﻠﻲ‬
               ‫‪0‬‬                 ‫‪5‬‬                 ‫‪0‬‬                              ‫ﺷرﯾك‬                        ‫ﻟﺑﻧﺎن‬                                           ‫ﺣﺳﯾن اﺣﻣد اﻣﮭز‬
               ‫‪0‬‬                 ‫‪0‬‬                 ‫‪0‬‬                              ‫ﻣﺣﺎﻣﻲ‬                       ‫ﻟﺑﻧﺎن‬                                           ‫ھﺑﮫ ﺷوﻗﻲ ﺷﺎذﺑك‬


                                                                                                                                                                ‫اﻟﻔـــروع‬
                                                                                                                                                                            ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                          ‫اﻟﺗﻣﺛﯾل اﻟﺗﺟﺎري‬
                                                                                                                                                                            ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                                ‫اﻟﻌﻘـــود‬
                                                                                                                                                                            ‫ﻻ ﯾوﺟد‪...‬‬


                                                                                                                                                        ‫وﻗوﻋــﺎت وإﺷــﺎرات‬
          ‫اﻟﻣﺑﻠﻎ‬                   ‫اﻟﻔرﯾﻖ اﻟﺛﺎﻧﻲ‬            ‫اﻟﻔرﯾﻖ اﻷول‬                   ‫اﻟﻣﺻدر‬                                       ‫اﻟﻣــوﺿــوع‬
                                                                                                               ‫ورد ﻣن ﻣدﯾرﯾﺔ اﻟﺧزﯾﻧﺔ واﻟدﯾن اﻟﻌﺎم داﺋرة ﺗﺣﺻﯾل ﺑﯾروت ﺑرﻗم‪/27:‬ص‬
                   ‫‪0.0000‬‬                                                                            ‫اﻟﻣﺎﻟﯾﺔ‬
                                                                                                                     ‫ﺗﺎرﯾﺦ ‪ 5/1/2008‬ﻛﺗﺎب ﻟوﺿﻊ اﺷﺎرة ﺗﻘﺳﯾط ﺗﺟﺎري ﺿم ﻟﻠﻣﻠف‬
                                                                                                               ‫ورد ﻣن داﺋرة ﺗﻧﻔﯾذ ﺑﯾروت ﺑرﻗم ‪ 538/2012‬طﻠب اﻟﻘﺎء ﺣﺟز اﺣﺗﯾﺎطﻲ‬
                                                                                                             ‫ﻣﻘدم ﻣن اﻟﻣدﻋﯾﺔ ﺷرﻛﺔ ﻛﺎﯾن ‪ 7‬ﺷرﻛﺔ ﻣدﻧﯾﺔ اﻟﻣطﻠوب اﻟﺣﺟوز ﺑوﺟﮭﮫ ﻛﺎﻣل‬
                   ‫‪0.0000‬‬                                                                 ‫داﺋرة ﺗﻧﻔﯾذ ﺑﯾروت‬         ‫ﻣﺣﻣد اﻣﮭزﻣﻊ ﺻورة ﻋن اﻟﻘرارﺗﺎرﯾﺦ ‪ 14/7/2012‬ﻻﻟﻘﺎء اﻟﺣﺟز‬
                                                                                                              ‫اﻻﺣﺗﯾﺎطﻲ ﻋﻠﻰ اﺳﮭم وﺣﺻص اﻟﻣﺣﺟوز ﻋﻠﯾﮫ وﻋﺎﺋدات ھذه اﻻﺳﮭم ﺗﺣت‬
                                                                                                                                               ‫ﯾد ﺷرﻛﺔ اﻟﻧﺟوم ﻟﻼﺗﺻﺎﻻت ش‪.‬م‪.‬م‬




‫‪http://cr.justice.gov.lb/search/result.aspx?id=2000017826‬‬                                                                                                                         ‫‪1/1‬‬
Case 1:19-cv-00007-CBA-VMS Document 70-6 Filed 03/04/19 Page 3 of 5 PageID #: 7080




       Global Arabic Translation Services
                     ‫ﺍﻟﺧﺩﻣﺎﺕ ﺍﻟﻌﺎﻟﻣﻳﺔ ﻟﻠﺗﺭﺟﻣﺔ ﺍﻟﻌﺭﺑﻳﺔ‬
           26 Sheinfein St., Kfar Saba,, Israel
          +972 54 8349.337
         www.GatsTranslations.com




                                    CERTIFICATION

         I, Yaniv Berman, do hereby certify that as a qualified translator I am fully

   conversant with the English and Arabic languages, and that to the best of my

   knowledge, the attached document, “The Lebanese Corporate Registration for

   Stars Communication L.T.D.” is a true and accurate translation of the original

   text from the Arabic language into English.

   Date: March 4, 2019




                                                  ______________________
                                                       Yaniv Berman
   Case 1:19-cv-00007-CBA-VMS Document 70-6 Filed 03/04/19 Page 4 of 5 PageID #: 7081
2/25/2019                                                                                                               Search result




                                                 STARS COMMUNICATIONS L.T.D


Registration No.:                                       Commercial Name:
                                  2001929                                                  STARS COMMUNICATIONS L.T.D
                                                        [Arabic]

                                                        Additional Name:                   STARS COMMUNICATIONS L.T.D
                                                        [English]
District:                      Jabl Lubnan (J)          Registration Date:                                     Record
                                                                                  10/6/2003 12:00:00 AM                    General
                                                                                                               Type:
                                                                                                               Legal
Company Status:              Under liquidation          Company Term:                                          Form:         L.T.D.

Capital:                    5000000.0000[sic.]          Address:        Harik Neighborhood – Baabda – Jabl Lubnan

Nature of Business:
                          General trade, cellular devices, properties, import and export, intermediation, commission,
                          manufacturing, services, marketing and tenders, E-commerce and computers.



     Shareholders / persons:


              Name                 Nationality                        Role                           Shares*     Shares*        Stake
 Kamil Muhammad Amhaz              Lebanese        Signatory authority, jointly and severally    0              0               0
 Ali Yousif Tarhini                Lebanese        Signatory authority, jointly and severally    0              0               0

 Hussein – Izz a-Din               Lebanese        Liquidator                                    0              0               0
 Kamil Muhammad Amhaz              Lebanese        Manager                                       0              0               0
 Ali Yousif Tarhini                Lebanese        Manager                                       0              0               0
 Fatima Ahmad Queisi               Lebanese        Founder                                       0              0               0
 Hussein Ahmad Amhaz               Lebanese        Founder                                       0              0               0
 Kamil Muhammad Amhaz              Lebanese        Founder                                       0              0               0
 Abdallah Zuheir a-Sahili          Lebanese        Partner                                       0              490             0
 Samira Muhammad a-Sahili          Lebanese        Partner                                       0              5               0

 Hussein Ahmad Amhaz               Lebanese        Partner                                       0              5               0

 Hiba Shawqi Shazbik               Lebanese        Attorney                                      0              0               0


  Branches

None.

  Commercial Representation

None.

  Contracts
None.




* Translator's note: The word "Shares" appears in the title of two columns in the above table. In Arabic, there were two different words, both can be translated
as "Shares".




http://cr.justice.gov.lb/search/result.aspx?id=2000017826                                                                               1/1
   Case 1:19-cv-00007-CBA-VMS Document 70-6 Filed 03/04/19 Page 5 of 5 PageID #: 7082
2/25/2019                                                                                                            Search result
  Events and Notes

 Subject                                          Source                   Party A              Party B       Sum
 The Treasury and Public Debt Burau / Beirut      Ministry of Finance                                         0.0000
 Taxes Collection Department, sent Letter No.
 27/S on Jan. 5, 2008, asking to include an
 instruction in the file to make commercial
 installments.
 The Beirut Execution Department sent a           Beirut Execution                                            0.0000
 request for Provisional Attachment No.           Department
 538/2012 on behalf of the plaintiff, Kain
 7[**], a civil company. The request was filed
 against the attached party, Kamil
 Muhammad Amhaz, along with a photocopy
 of the decision that was taken on July 14,
 2012 to place the provisional attachment of
 the attached party's shares and shares'
 revenues, under the control of STARS
 COMMUNICATIONS L.T.D.


** Translator’s note: a company named "Karin 7" appears in a similar context in the Liban Stars document, which I also translated. I assume that this is the same
company, and that its name is misspelled in one of the documents.




http://cr.justice.gov.lb/search/result.aspx?id=2000017826                                                                            1/1
